MEMORANDUM
FOLLMER, District Judge.
Thomas Walker, a prisoner at the State Correctional Institution, Huntingdon, Pennsylvania, has submitted a request to commence an action under the Civil Rights Act (42 U.S.C. §§ 1981-1983, 1985(3)), in forma pauperis, against the ,above named defendants. He claims that his motion for new trial has been pending for fourteen and one-half months and that he has been held in custody for that time without being sentenced. He further claims he is being punished by prison officials although he has not violated any rules or regulations.
In the first place, all of the named defendants are residents in the Western District of Pennsylvania. 28 U.S.C. § 1391(b) provides:
“A civil action wherein jurisdiction is not founded solely on diversity of citizenship may be brought only in the judicial district where all defendants reside, except as otherwise provided by law.”
Since 28 U.S.C. § 1343, the statute providing for jurisdiction of cases under the Civil Rights Act, has no special venue provision, 28 U.S.C. § 1391(b) applies to this case. 1 Moore’s Federal Practice fí 0.144(17), p. 1680 (1964 ed.). This action does not rest on diversity of citizenship and under 28 U.S.C. § 1391 (b), the plaintiff has no choice of venue, but must bring the action in the district where the defendants reside. 1 Moore’s Federal Practice 0.142(4), p. 1479 (1964 ed.). Since all the defendants reside in the Western District of Pennsylvania, that is where the plaintiff must bring the action.
Accordingly, leave to proceed in forma pauperis will be denied.